Opinion of the Court
Robert E. Quinn, Chief Judge:
At his trial for desertion, the accused moved to dismiss the charge on the ground he was deprived of his right to a speedy trial. The motion was denied, and the accused was convicted and sentenced. The accused renewed his challenge to the proceedings before the board of review, but it upheld the trial ruling. We granted review to consider the accused’s contention, and the propriety of the inclusion in the post-trial review of new matter bearing on the issue.
Article 10 of the Uniform Code of Military Justice, 10 USC § 810, provides inter alia, that if the accused is in arrest or confinement before trial “immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.” See also Article 33, Uniform Code of Military Justice, 10 USC § 833. In the motion to dismiss, defense counsel contended there was unreasonable delay in the prosecution of the accused. Formal charges were served on the accused on January 29, 1960, and the case came on for trial on February 9, 1960. Defense counsel conceded there was “no objection” to the period after January 29. That date, therefore, is the terminal date for the alleged period of delay. The initial date is the subject of substantial controversy.
It appears that in August 1959, the accused was arrested by civilian authorities in Dublin, Georgia, and held for trial on a vagrancy charge. During his incarceration in the civil jail, he admitted to an Air Policeman who visited the jail that he was a member of the Air Force. The civil authorities tried the accused in September 1959. On October 9, they released him to the military at Dublin, Georgia. Appellate defense counsel contend, in essence, that the Government must account for what action it took in regard to the accused from the time it learned he was an unauthorized absentee detained by civil authorities. Detention of an accused by civil authorities for a civil offense, before preferment of any military charge, cannot properly be charged against the Government as part of the time for which it is accountable in determining whether it acted with reasonable dispatch in prosecuting the present offense. Cf. United States v Garner, 7 USCMA 578, 23 CMR 42.
While the military reacquired control of the accused on October 9, that date does not fix the beginning of the period in issue. In a speedy trial problem, military control is a wholly neutral circumstance.
In other words, control itself is not the initiation of a criminal prosecution. We pointed out in United States v Callahan, 10 USCMA 156, 27 CMR 230, that confinement might be an appropriate beginning of the period for which the Government is accountable in a challenge to the reasonableness of the prosecution. For present purposes, we may assume that confinement, or the formal presentment of charges, whichever first occurs, determines the beginning of the period.
In the out-of-court hearing before the law officer, it was established that the accused was confined on October 27, 1959, at Keesler Air Force Base, Biloxi, Mississippi. The organization from which he absented himself was located on this base. It would seem, therefore, that October 27, not October 9, is the first day of the period subject to review. In fact, before the out-of-court hearing, in response to a question by the law officer, defense counsel said the delay occurred from October 27. Evidence admitted later in the trial tends to show the accused was under some sort of military restraint about October 9, and, upon that basis, appellate defense counsel maintain that the period from October 9 to October 27 *83must be accounted for. Since confinement is an important factor in a speedy trial issue, the point should have been fully developed at the hearing. Be that as it may, we assume arguendo that October 9 is the critical date.
Looking at the record of the proceedings as a whole, it clearly appears that the Government was actively engaged throughout the period in preparing the case against the accused in order to bring him to trial. Here and there are intervals of time during which no specific actions were taken. Brief periods of inactivity, however, in an otherwise active prosecution cannot be regarded as oppressive or unreasonable. United States v Wilson, 10 USCMA 337, 27 CMR 411. Appellate defense counsel maintain that the eighteen-day period involved in the transfer of the accused from Robins Air Force Base to Keesler is unreasonable. In particular, they stress the fact that the distance between the two bases is “only some 400” miles. They disregard, however, obvious administrative details. The accused was a stranger to the organization to which he was delivered. He had at one time during his confinement in the civil jail denied he was in the military service. The unit to which he was delivered, therefore, had to procure official information as to the accused’s status and determine whether and where he should be tried for his unauthorized absence. It is apparent from the transfer that “steps” were taken to develop the case against the accused. These may not have been the speediest possible, but the law officer was justified in concluding that in view of the circumstances they were not unreasonably slow.
Appellate defense counsel place great emphasis on the interval of forty-one days between October 27, the day of accused’s confinement at Keesler Air Force Base, and December 7, the date the charges were signed. Trial counsel advised the law officer that during this period the Government attempted to determine “exactly what offense” the accused had committed at the time of his apprehension by civil authorities. Such action was a reasonable incident of the proceedings against the accused. If the accused had committed an act which constituted a violation of the Uniform Code, it was properly in-cludable in the proposed charge sheet. United States v Keith, 1 USCMA 442, 4 CMR 34. Moreover, it was reasonably inferable that the circumstances of the accused’s civilian incarceration might shed light on his intent to remain away from, or return to, the military service. See United States v Nickaboine, 3 USCMA 152, 11 CMR 152. Thus, there is evidence of justifiable activity looking toward trial of the accused. The interval for completion of the activity is somewhat long, but we are unable to say it is so inordinately long as to be unreasonable and oppressive as a matter of law.
Finally, the accused contends there was unreasonable delay in the completion of the Article 32 investigation. Here again the record shows appropriate steps were taken, but that there was an interval of time between each step. We need not detail the events and the interstices between them. Suffice it to say, we are satisfied that the periods of relative inactivity are neither so long, nor so numerous, as to be demonstrably unreasonable. We conclude, therefore, that the law officer did not abuse his discretion in denying the motion to dismiss for lack of a speedy trial. United States v Wilson, supra. United States v Callahan, supra.
A supplementary issue raised by the proceedings below concerns the staff judge advocate’s inclusion in the post-trial review of new matter relating to the speedy trial issue. Since we have concluded that the motion was properly denied by the law officer on the basis of the information before him, it is unnecessary to consider the effect of the staff judge advocate’s action. See United States v Wilson, supra.
The decision of the board of review is affirmed.